On November 17, 1995, movant, Cincinnati Bar Association, filed a motion to show cause with this court. On December 7,1995, this court granted the motion and ordered respondents, Eugene and Marilyn T. Matho, to show cause why they should not be found in contempt for their failure or refusal to comply with a subpoena duces tecum issued by the Board of Commissioners on the Unauthorized Practice of Law. Respondents did not respond to the December 7,1995 order. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, effective February 12, 1996, that the respondents, Eugene Matho and Marilyn T. Matho, are found in contempt. It is further ordered that respondents are to appear before this court on March 5,1996.